Title: To Thomas Jefferson from Deruilhes, 4 August 1808
From: Deruilhes
To: Jefferson, Thomas


                  
                     Monsieur le president 
                     
                     Philadelphie le 4 Août 1808.—
                  
                  À mon depart de la Guadeloupe, Monsieur le Colonel Faujas me remit une lettre pour Votre excellence. J’ai l’honneur Monsieur le president de Vous l’adresser.
                  Je Suis avec un respect profond.— Monsieur le president de Votre Excellence—
                  Le très humble, et très obeissant Serviteur
                  
                     Deruilhes 
                     
                  
               